Case: 1:20-cv-00928-JG Doc #: 24 Filed: 10/08/20 1 of 7. PageID #: 290



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
ROBERT BEAVERS,                      :           CASE NO. 1:20-cv-00928
                                     :
             Plaintiff,              :           OPINION & ORDER
                                     :           [Resolving Doc. 8]
vs.                                  :
                                     :
UHG LLC, et al.,                     :
                                     :
             Defendants.             :
                                     :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

         Defendants attempted to collect consumer debt from Plaintiff Robert Beavers. Now,

Beavers sues Defendants alleging their debt collection practices violated federal and Ohio

law. 1

         Defendants move to dismiss 2 or alternatively compel arbitration and stay the

proceedings. In support, Defendants argue that Plaintiff’s claims are subject to mandatory

arbitration under an arbitration agreement. 3     Plaintiff opposes, arguing the arbitration

agreement does not cover his claims against Defendants. 4

         For the following reasons, the Court DENIES Defendants’ motion to dismiss or compel

arbitration and stay the proceedings.




         1
           Doc. 1.
         2
           Doc. 8.
         3
           Docs. 8-1, 12.
         4
           Doc. 11.
Case: 1:20-cv-00928-JG Doc #: 24 Filed: 10/08/20 2 of 7. PageID #: 291

Case No. 1:20-cv-00928
GWIN, J.

  I.   Background

       In September 2018, Plaintiff Beavers received a payday loan through non-party

CashNetUSA. 5 With the loan, Beavers signed two contracts. 6 First, he signed a “Credit

Services Contract” with CashNetUSA, who arranged for Plaintiff to receive a loan from a

third-party lender. 7 Second, he signed a “Loan Agreement” with NCP Finance Ohio, LLC, a

lender, who lent Plaintiff money. 8 Each contract contained a different arbitration agreement. 9

       In January 2019, Defendant UHG I bought Plaintiff’s payday loan debt from

CashNetUSA. 10 UGH then entered a contract with Defendant Capital Link Management,

LLC (“Capital Link”) to service Plaintiff’s account. 11     In turn, Capital Link contracted

Defendant Rothman Klein Mediation (“Rothman Klein”) to do the same. 12 In February 2020,

Plaintiff began receiving calls from Defendant Rothman Klein about his debt. 13

       Plaintiff sues Defendants, alleging Rothman Klein’s collection tactics violate state and

federal law. 14 Defendants move to dismiss pursuant to Federal Rules of Civil Procedure

12(b)(1), 12(h)(3), and 12(b)(6). 15 Alternatively, Defendants move to compel arbitration and

stay the proceedings under the Federal Arbitration Act, 9 U.S.C. §§ 3–4. 16 Defendants argue

the “Arbitration Provision” in the Loan Agreement covers Plaintiff’s claims against



       5
         Doc. 1 at 7; Doc. 8-1 at 2.
       6
         Doc. 8-2.
       7
         Id. at 5.
       8
         Id. at 23–24.
       9
         Id. at 14, 30–34.
       10
          Doc. 1 at 7; Doc. 8-1 at 3.
       11
          Id.
       12
          Doc. 8-1 at 3.
       13
          Doc. 1 at 7.
       14
          Doc. 1.
       15
          Doc. 8.
       16
          Id.
                                             -2-
Case: 1:20-cv-00928-JG Doc #: 24 Filed: 10/08/20 3 of 7. PageID #: 292

Case No. 1:20-cv-00928
GWIN, J.

Defendants. 17 Plaintiff opposes and argues that Defendants are not parties to the Arbitration

Provision and cannot compel Plaintiff to arbitrate his claims. 18

  II.   Discussion

        Defendants move to dismiss under both12(b)(1) and 12(b)(6). The present motion is

more properly construed only as a motion to dismiss for failure to state a claim. 19

        When ruling on a motion to dismiss for a failure to state a claim, a court ordinarily

relies only on the pleadings. 20 Otherwise, the court must convert the motion to dismiss to a

summary judgment and “all parties must be given a reasonable opportunity to present all

material pertinent to the motion.” 21 “However, a court may consider exhibits attached to the

complaint, public records, items appearing in the record of the case, and exhibits attached

to defendant’s motion to dismiss, so long as they are referred to in the complaint and are

central to the claims contained therein, without converting the motion to one for summary

judgment.” 22

        Defendants’ motion to dismiss necessarily requires the Court examine extrinsic

evidence, namely the Arbitration Provision in the Loan Agreement. 23 Defendants also attach

and rely on declarations of Defendants UHG I and Capital Link’s corporate officers and non-


        17
             Docs. 8-1, 12.
        18
             Doc. 11.
        19
             See Teamsters Local Union 480 v. United Parcel Serv., Inc., 748 F.3d 281, 286 (6th
Cir. 2014) (“Because a failure to pursue arbitration means that the [Plaintiff] has failed to state
a claim under the CBA and the Settlement Agreement, [Defendant’s] motion is more properly
construed as a motion to dismiss under Rule 12(b)(6).”); see also Knight v. Idea Buyer, LLC,
723 Fed.Appx. 300, 301 (6th Cir. 2018) (unpublished) (“A motion to dismiss pursuant to an
arbitration agreement should therefore be construed as a Rule 12(b)(6) motion even if it is
mislabeled as Rule 12(b)(1) motion.”) (citing Teamsters, 748 F.3d at 286).
        20
           Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016).
        21
           Id.
        22
           Id.
        23
           Doc. 8-1.
                                              -3-
Case: 1:20-cv-00928-JG Doc #: 24 Filed: 10/08/20 4 of 7. PageID #: 293

Case No. 1:20-cv-00928
GWIN, J.

party CashNetUSA’s employee.         The Arbitration Provision and declarations were not

attached to or referenced in the complaint and are not public records.

       Rather than convert Defendants’ motion to dismiss into a motion for summary

judgment, the Court will deny the motion and consider the Arbitration Provision in the

context of Defendants’ alternative motion to compel arbitration and stay the proceedings. 24

       “[T]he Federal Arbitration Act [] provides for a stay of proceedings when an issue is

referable to arbitration and for orders compelling arbitration when one party has failed or

refused to comply with an arbitration agreement.” 25 “Before compelling an unwilling party

to arbitrate, the court must engage in a limited review to determine whether the dispute is

arbitrable; meaning that a valid agreement to arbitrate exists between the parties and that the

specific dispute falls within the substantive scope of that agreement.”26 Courts “review the

enforceability of an arbitration agreement according to the applicable state law of contract

formation.” 27 In this case, Ohio law applies. 28

       Defendants concede they are not signatories to the Loan Agreement Arbitration

Provision they seek to enforce. 29 Instead, Defendants assert the Arbitration Provision covers

Plaintiffs claims against them for two reasons.      First, Defendants argue the Arbitration


       24
            Doc. 8-1 at 10; Doc 12 at 14.
       25
          Hergenreder v. Bickford Senior Living Grp., 656 F.3d 411, 416 (6th Cir. 2011)
(quoting Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003) (citing
9 U.S.C. §§ 3–4)).
       26
          Id. (quoting Javitch, 315 F.3d at 624).
       27
          Id. (quoting Seawright v. Am. Gen. Gin. Servs., Inc., 407 F.3d 967, 972 (6th Cir.
2007) (citations omitted)).
       28
          Doc. 8-2. (“This Note and Loan Agreement will be governed by the laws of the
State of Ohio, including the Mortgage Loan Act, Ohio Revised Code Sections 1321.51 to
1321.60, except that the Federal Truth in Lending Disclosures are governed by the Truth in
Lending Act and the Federal Reserve Board Regulation Z and the arbitration provision of this
Note and Loan Agreement will be governed by the Federal Arbitration Act (“FAA”).”)
       29
          Doc 12 at 3.
                                              -4-
Case: 1:20-cv-00928-JG Doc #: 24 Filed: 10/08/20 5 of 7. PageID #: 294

Case No. 1:20-cv-00928
GWIN, J.

Provision applies to the lender’s “assigns” and that Defendant UHG I is an assign. Second,

Defendants urge that non-signatories can enforce arbitration against a signatory through the

doctrine of equitable estoppel. The Court considers each of these arguments.

       A. The Arbitration Provision’s Applicability to Defendants

        The Arbitration Provision starts, “[r]ead this arbitration provision carefully as it will

have a substantial impact on how legal claims you and we have against each other are

resolved.” 30 The Loan Agreement provides “the words ‘you’ and ‘your’ mean the borrower

who has signed it. The words ‘we’, ‘us’ and ‘our’ mean NCP Finance Ohio, LLC, the

Lender[.]” 31

        Still, Defendants argue the Arbitration Provision applies to claims against them

because there is a “Binding Effect; Survival; Severability” clause that reads, “[t]his Arbitration

Provision is binding upon and benefits you, your respective heirs, successors and assigns.

This Arbitration Provision is binding upon and benefits us, our successors and assigns, and

related third parties.”32 But this language does not change the definitions referenced above

The Arbitration Provision determines “how legal claims [borrower Plaintiff Beavers] and

[non-party NCP Finance] have against each other are resolved.” It does not cover claims

against others. 33s




        30
          Doc. 8-2 at 31. (capitalization changed) (emphasis added).
        31
          Id. at 23.
       32
          Id. at 34.
       33
          The Arbitration Provision does require Plaintiff Beavers to arbitrate claims against
NCP Finance’s “employees, directors, officers, shareholders, governors, managers, members,
parent company or affiliated entities” and “other persons and entities if [Beavers] assert[s] a
[c]laim against such other persons and entities in connection with a [c]laim [Beavers] assert[s]
against [NCP Finance].” Doc. 8-2 at 31. Neither of those provisions apply in this case.
                                             -5-
Case: 1:20-cv-00928-JG Doc #: 24 Filed: 10/08/20 6 of 7. PageID #: 295

Case No. 1:20-cv-00928
GWIN, J.

         B. Equitable Estoppel

         The Federal Arbitration Act “permits a nonsignatory to rely on state-law equitable

estoppel doctrines to enforce an arbitration agreement.” 34 Ohio courts have recognized two

circumstances in which nonsignatories to an arbitration agreement can invoke equitable

estoppel to compel arbitration against a signatory. 35 First, “where a signatory must rely on

the terms of the written agreement in asserting claims against a nonsignatory.” 36 Second,

“where the signatory alleges substantially interdependent and concerted misconduct by both

the nonsignatory and one of more signatories of the contract.”37

         This case involves neither of these circumstances. Plaintiff Beavers makes claims that

Defendant Rothman Klein’s debt collection practices violated federal and Ohio law and do

not rely on the underlying Loan Agreement. 38 And Beavers does not allege signatory NCP

Finance was involved in Rothman Klein’s misconduct. 39 Thus, Defendants cannot rely on

equitable estoppel to compel Plaintiff Beavers to arbitrate his claims against them.

  III.   Conclusion

         The Court DENIES Defendants’ motion to dismiss and DENIES Defendants’ alternative

motion to compel arbitration and stay the proceedings. The Court finds that Plaintiff Beavers




         34
              GE Energy Power Conversion France SAS, Corp. v. Outokumpu Stainless USA, LLC,
140 S. Ct. 1637, 1644 (2020).
          I Sports v. IMG Worldwide, Inc., 813 N.E.2d 4, 8 (Ohio Ct. App. 2004); see also
         35

Liedtke v. Frank, 437 F.Supp.2d 696, 698–99 (N.D. Ohio 2006); Javitch, 315 F.3d at 629.
       36
          I Sports, 813 N.E.2d at 8; see also Liedtke, 437 F.Supp.2d at 699.
       37
          Id.
         38
              Doc. 1.
         39
              Id.
                                              -6-
Case: 1:20-cv-00928-JG Doc #: 24 Filed: 10/08/20 7 of 7. PageID #: 296

Case No. 1:20-cv-00928
GWIN, J.

did not agree to arbitrate his claims against nonsignatory Defendants. And Defendants

cannot rely on equitable estoppel to compel Beavers to arbitrate.



       IT IS SO ORDERED.


 Dated: October 8, 2020                       s/      James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                           -7-
